Title: To James Madison from Gustavus B. Wallace, 4 March 1789
From: Wallace, Gustavus B.
To: Madison, James


Sir
Fredbg. Virga March 4th. 1789
As there will be Collectors of the impost appointed under the new goverment on the different rivers in this State, and those appointments made by Congress, I wish to inform you Sir that I am a Candidate for the port of Rappahannock and hope if no more deserving person offers to meet with your approbation. I am Sir your Most Obdt & Very Humble St.
Gust. B Wallace
